Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 5/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Regarding the limitation “an installation unit” in claim 1, this limitation has been interpreted as any region of space in which a container holding unit is capable of being detachably installed.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixing unit” in claims 1, 2, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0013] of the Pre-Grant Publication of the instant Application, US 2020/0200780 A1 (“Hanafusa ‘780”) teaches the fixing unit being a shaft portion and a flange portion, the shaft portion having a screw distal portion. For purposes of examination, the examiner will interpret the fixing unit to be a shaft portion and a flange portion, the shaft portion having a screw distal portion, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the container holder member" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “a container holder member”.
	Examiner’s Note: An alternative approach to overcoming the 35 U.S.C. 112(b) rejection would be to change the dependency of claim 4 to depend from claim 2, as claim 2 provides sufficient antecedent basis for “the container holder member”. However, changing the dependency of claim 4 to depend from claim 2 instead of claim 1 would narrow the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burolla et al. (US Pat. No. 4,865,090; hereinafter Burolla) in view of Endo et al. (US Pub. No. 2020/0225252; hereinafter Endo).

Regarding claim 1, Burolla discloses a pretreatment device for performing pretreatment using a liquid sucked by a probe from an inside of a septum-attached container (Col. 1 Ln. 39-Col. 2 Ln. 14, Col. 4 Lns. 23-30, see Fig. 4 at hypodermics P1 and P2 piercing septum S of the vial V). The pretreatment device comprises: 
	a container holding unit which has a space for accommodating the septum-attached container and is provided with a hole into which the probe is inserted with respect to a septum of the septum-attached container to be stored (Col. 3 Lns. 42-49, Col. 4 Lns. 6-11, Col. 1 Ln. 39-Col. 2 Ln. 14, see Fig. 2 at holder H that holds vial V therein, and cap 70 that partially exposes septum S for puncture by hypodermics).
	An installation unit in which the container holding unit is detachably installed (Col. 4 Lns. 18-22, see Figs. 2-3 at conveyor C including cylindrical apertures 80 for holding holder H, vial V, and cap 70). 
	Burolla fails to explicitly disclose a fixing unit which fixes the container holding unit to the installation unit in a state where the container holding unit is detachably installed in the installation unit.
	Endo is in the analogous field of units for loading or storing sample containers (Endo [0012]). Endo teaches a fixing unit that fixes a container holding unit to an installation unit in a state where the container holding unit is detachably installed in the installation unit (Endo; [0045]-[0046], [0049]-[0050], Claim 1, Claim 4, see Fig. 5, which shows that when a rack is placed in the rack installation portion, claw guard portion 308 moves out of the way of claw portion 305 so that the claw portion 305 contacts a recess in a sidewall of the rack to secure the rack in place and prevent it from floating; the fixing unit has been interpreted under 35 U.S.C. 112(f) as being a shaft portion and a flange portion, the shaft portion having a screw distal portion, and equivalents thereof as shown in the Claim Interpretation section of this instant Office Action. As the claw portion performs the same function as a flange portion and a shaft portion having a screw, is interchangeable with a flange portion and a shaft portion having a screw for the purposes of fixing an object in place, and there are not substantial differences between a claw portion and a flange portion and a shaft portion having a screw, the claw portion is an equivalent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container holding unit and the installation unit in the device of Burolla by including a fixing unit which fixes the container holding unit to the installation unit in a state where the container holding unit is detachably installed in the installation unit as in Endo, as Endo teaches that a fixing unit can be used to keep a container holding unit from floating during use (Endo; [0045]-[0046], [0049]-[0050], Claim 4, see Fig. 5).
	In regards to the pretreatment device being for performing pretreatment using a liquid sucked by a probe from an inside of a septum-attached container, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”	
	Note: The instant Claims contain a large amount of functional language (ex: “for accommodating the septum-attached container…”, “internally holds the septum-attached container…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Burolla discloses the pretreatment device according to claim 1.
	Modified Burolla further discloses that the container holding unit includes a container holder member which has an opening in one end surface, internally holds the septum-attached container in a space for accommodating the septum-attached container, and is fixed to the installation unit by bringing a part of the container holding unit into abutment against the fixing unit (Burolla; Col. 3 Lns. 42-49, Col. 4 Lns. 6-11, Col. 1 Ln. 39-Col. 2 Ln. 14, see Fig. 2 at holder H that holds vial V therein, and cap 70 that partially exposes septum S for puncture by hypodermics. Further, the pretreatment device of modified Burolla appears capable of having the container holding unit being fixed to the installation unit by bringing a part of the container holding unit into abutment against the fixing unit, as if the holder of Burolla is provided with a notch, as taught by Endo, then the fixing unit of Endo can latch into the notch of the holder of Burolla and keep the holder of Burolla in place when it is installed). A cap member which is provided with the hole and is attached to the upper end portion of the container holder member to hold the septum-attached container to be stored (Burolla; Col. 3 Lns. 42-49, Col. 4 Lns. 6-11, Col. 1 Ln. 39-Col. 2 Ln. 14, see Fig. 2 at holder H that holds vial V therein, and cap 70 that partially exposes septum S for puncture by hypodermics).

Regarding claim 3, modified Burolla discloses the pretreatment device according to claim 2. Modified Burolla further discloses that the container holder member is made of resin or aluminum (Burolla; Col. 1 Ln. 39-Col. 2 Ln. 14, the holder is made of semirigid commercially available plastics).
	Further, even if the cap of the container holder member of modified Burolla is not deemed to be made of resin or aluminum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the cap of the container holder member of modified Burolla out of resin, since the selection of a known material based on its suitability for an intended use supports a prima facie obviousness determination. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07. The motivation would have been to select a material with sufficient flexibility to allow for the removal and insertion of a container (Burolla Col. 3 Lns. 42-49).

Regarding claim 7, modified Burolla discloses the pretreatment device according to claim 1. Modified Burolla further discloses the installation unit (see Claim 1 above at Burolla teaching the installation unit in Col. 4 Lns. 18-22, Figs. 2-3).
	Modified Burolla fails to explicitly disclose that the installation unit includes a retraction portion in which the fixing unit is retracted and installed in a case where the container holding unit is not installed.
	Endo further teaches an installation unit that includes a retraction portion in which the fixing unit is retracted and installed in a case where the container holding unit is not installed (Endo; [0045]-[0046], [0049]-[0050], Claim 1, Claim 4, see Fig. 5, which shows that when a rack is not installed in the rack installation portion, the claw portion 305, i.e. the fixing unit, is retracted. The area of the rack installation portion where the claw portion is retracted is the retraction portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the installation unit in the device of modified Burolla to include a retraction portion in which the fixing unit is retracted and installed in a case where the container holding unit is not installed as in Endo. The motivation would have been that retracting the fixing unit when a container holding unit is not installed will provide space for a container holding unit to be installed, after which the fixing unit can be moved out of its retracted position to secure the container holding unit in place as needed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burolla in view of Endo, as applied to claims 1-3 and 7 above, further in view of Hanafusa et al. (US Pub. No. 2017/0138824; hereinafter Hanafusa ‘824).

Regarding claim 6, modified Burolla discloses the pretreatment device according to claim 1. Modified Burolla further discloses the installation unit (see Claim 1 above at Burolla teaching the installation unit in Col. 4 Lns. 18-22, Figs. 2-3).
	Modified Burolla fails to explicitly disclose that the installation unit is a rotary table in which one or a plurality of the container holding units is detachably installed.
	Hanafusa ‘824 is in the analogous field of preprocessing apparatuses that hold containers (Hanafusa ‘824; [0007], [0037], see Fig. 1). Hanafusa ‘824 teaches an installation unit that is a rotary table in which one or a plurality of container holding units is detachably installed (Hanafusa ‘824; [0046]-[0047], see Fig. 1 at reagent setting part 8 for setting reagent containers 10, the reagent setting part 8 rotating to move reagent containers to a reagent taking position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the installation unit in the device of modified Burolla so that the installation unit is a rotary table in which one or a plurality of the container holding units is detachably installed as in Hanafusa ‘824, as Hanafusa ‘824 teaches that a rotary table can be used to rotate containers to a desired position (Hanafusa ‘824, [0046]-[0047], see Fig. 1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Burolla teaches a container holding unit (Burolla; Col. 3 Lns. 42-49, Col. 4 Lns. 6-11, Col. 1 Ln. 39-Col. 2 Ln. 14, see Fig. 2 at holder H that holds vial V therein, and cap 70 that partially exposes septum S for puncture by hypodermics), and Endo teaches a fixing unit (Endo; [0045]-[0046], [0049]-[0050], Claim 1, Claim 4, see Fig. 5, which shows that when a rack is placed in the rack installation portion, claw guard portion 308 moves out of the way of claw portion 305 so that the claw portion 305 contacts a recess in a sidewall of the rack to secure the rack in place and prevent it from floating; the fixing unit has been interpreted under 35 U.S.C. 112(f) as being a shaft portion and a flange portion, the shaft portion having a screw distal portion, and equivalents thereof as shown in the Claim Interpretation section of this instant Office Action. As the claw portion performs the same function as a flange portion and a shaft portion having a screw, is interchangeable with a flange portion and a shaft portion having a screw for the purposes of fixing an object in place, and there are not substantial differences between a claw portion and a flange portion and a shaft portion having a screw, the claw portion is an equivalent). However, Burolla and Endo do not teach, either alone or in combination with the prior art, that the fixing unit includes a shaft portion having a screw distal portion screwed into a screw hole provided in a surface of the installation unit and a flange portion provided at a rear of the screw distal portion, and 
	that the container holding unit includes a cut-out portion which is provided on an outer surface of the container holding unit exposed from the installation unit in a case where the container holding unit is detachably installed in the installation unit and on which the flange portion of the fixing unit which is attached to the installation unit through screwing with the shaft portion abuts.
	Claim 5 would be allowable because it depends on claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798